 

PLAYERS NETWORK

BRIDGE LOAN AGREEMENT

PROMISSORY NOTE

 

$3,500.00 August 6, 2015   (the “Issue Date”)   Las Vegas, NV

 

For value received, Players Network, a Nevada corporation (the “Company”),
hereby promises to pay to Edwin F. Winfield, an individual, or his assigns (the
“Holder”) the principal sum of Three Thousand Five Hundred Dollars ($3,500.00)
(the “Principal Amount”), together with “Interest” at a simple 10%, the “Total
Note Repayment Amount”). The Total Note Repayment Amount shall be due and
payable on demand. Payment of all amounts due hereunder shall be made to the
Holder per the instructions in Section 4 hereof. Interest shall accrue on the
outstanding Principal Amount on an annual basis at a rate of Ten Percent
(10.0%).

 

1. HISTORY OF THE NOTE. This Promissory Note is a short term bridge loan issued
to help the Company meet its short term operating expenses.

 

2. PAYMENT OF THE NOTE. The Total Note Repayment Amount of this Note and all
accrued interest on the Principal Amount shall be paid by the Company on Demand.

 

If any payment of the Principal Amount, or interest under this Note shall not be
made within ten (10) business days of demand, a late charge of ten percent (10%)
of the outstanding payment amount may be charged by Holder for the purpose of
defraying the expenses incident to handling such delinquent payments. Such late
charge represents a reasonable sum considering all of the circumstances existing
on the date of this Note and represents a fair and reasonable estimate of the
costs that will be sustained by Holder due to the failure of Company to make
timely payments.

 

3. DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:

 

(a) The non-payment, when demanded in writing, of any amount pursuant to this
Note;

 

(b) The material breach of any representation or warranty in this Note;

 

(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 3;

 

Page 1 of 5

 

 

(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.

 

In the event the Holder becomes aware of a breach of Sections 3(a), (b) or (c),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have thirty
(30) calendar days after notice to cure such breach.

 

Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any unpaid portion of the Total
Note Repayment Amount due to Holder, immediately due and payable, in which event
it shall immediately be and become due and payable, provided that upon the
occurrence of an Event of Default as set forth in paragraph (d) or paragraph (e)
hereof, all or any portion of the unpaid Total Note Repayment Amount due to
Holder shall immediately become due and payable without any such notice.

 

4. NOTICES. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:

 

Page 2 of 5

 

 

If to the Company: Players Network   1771 E. Flamingo Rd., Suite 201-A   Las
Vegas, NV 89119   Attn: Edwin F. Winfield, President   Facsimile (___)
___________________________

 

If to Holder: Edwin F. Winfield   1771 E. Flamingo Rd., Suite 206-A   Las Vegas,
NV 89119   Facsimile (___) ___________________________

 

or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other Party hereto.

 

5. ASSIGNMENT. In the event Company sells substantially all of its assets owned
at the time of execution of this Note, Holder hereby agrees to the assignment of
the Note to the buyer or transferee of the assets of the Company, provided that
the assignee in such transaction assumes all of the Company’s obligations under
this Note. The Company will execute or obtain all documents reasonably requested
by the Holder in furtherance of such purported assignee’s assumption of
obligations.

 

6. GOVERNING LAW; VENUE. This Note is executed pursuant to and shall be
interpreted and governed for all purposes under the laws of the State of Nevada.
Any cause of action brought to enforce any provision of this Note shall be
brought in the appropriate court in Clark County, Nevada. If any provision of
this Agreement is declared void, such provision shall be deemed severed from
this Note, which shall otherwise remain in full force and effect. This Note
shall supersede any previous agreements, written or oral, expressed or implied,
between the parties relating to the subject matter hereof.

 

7. ATTORNEY’S FEES. The Company agreed to pay the following costs, expenses, and
attorneys’ fees paid or incurred by Holder, or adjudged by a court: (i)
reasonable costs of collection, costs, and expenses, and attorneys’ fees paid or
incurred in connection with the collection or enforcement of this Note, and (ii)
costs of suit and such sum as the court may adjudge as attorneys’ fees in any
action to enforce payment of this Note or any part of it.

 

8. CONFORMITY WITH LAW. It is the intention of the Company and of the Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 

Page 3 of 5

 

 

9. Modification; Waiver. No modification or waiver of any provision of this Note
or consent to departure therefrom shall be effective unless in writing and
approved by the Company and the Holder. No delay or omission by Holder in
exercising any right hereunder shall operate as a waiver of such right or any
other right of Holder. A waiver on one occasion shall not be construed as a bar
to or waiver of any right in the future.

 

10. SEVERABILITY; REFORMATION. In case any one or more of the provisions or
parts of a provision contained in this Agreement shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement; and this Agreement shall, to the fullest extent
lawful, be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of a provision, had never been contained herein, and such
provision or part reformed so that it would be valid, legal and enforceable to
the maximum extent possible. Without limiting the foregoing, if any provision
(or part of provision) contained in this Agreement shall for any reason be held
to be excessively broad as to duration, activity or subject, it shall be
construed by limiting and reducing it, so as to be enforceable to the fullest
extent compatible with then existing applicable law.

 

11. EXPENSES. Each Party shall pay their own expenses in connection with this
Note.

 

12. TRIAL BY JURY. COMPANY (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT
TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS
HOLDER AND HOLDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVE ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY COMPANY, KNOWINGLY AND VOLUNTARILY.

 

Page 4 of 5

 

 

In witness whereof, Company has executed this Promissory Note as of the date
first written above.

 

  “Company”       Players Network,   a Nevada corporation       By: Mark Bradley
  Its: Chairman

 

Acknowledged:         By: Edwin F. Winfield, an individual  

 



Page 5 of 5

 

